Citation Nr: 1750312	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left thumb disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a December 2012 decision, the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2012 decision, the Board remanded the appeal in order to schedule the Veteran for a VA examination to assess the nature and etiology of his left thumb disability.  A Compensation and Pension Exam Inquiry report shows that a request for a Hand and Fingers examination was initiated on December 16, 2013.  On the same day, a notice letter was sent to the Veteran informing him that the nearest VA medical facility would schedule him for an examination.  The notice letter did not indicate the time, date, or location of the examination.  A computer screenshot dated January 30, 2014 shows that the Veteran failed to report for an examination on December 20, 2013.  

In an October 2017 appellate brief, the Veteran's representative argued that the Veteran was not provided proper notification for the examination and that the appeal should be remanded so a new examination may be scheduled.  The Board agrees.  The appeal is remanded so that the Veteran may be scheduled for a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran must be provided written notice of the time, date, and location of this examination, and the notice should also inform him of the consequences for failing to report to the examination.  See 38 C.F.R. § 3.655(b).  A copy of this notice letter must be associated with the claims file.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (VA has the burden to demonstrate that notice was sent to the claimant's last address of record).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left thumb disability.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's current left thumb condition.  If a diagnosis cannot be provided, it should be explained why that is so.

For each diagnosed disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active service.

The examiner should consider the Veteran's statements, to include reports of a continuity of symptoms.  If the Veteran's assertions are rejected, the examiner must provide reasons for doing so.  The absence of contemporaneous supporting evidence in the service treatment records is not, in and of itself, a sufficient reason for rejecting the Veteran's assertions.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot respond without resorting to mere speculation, he or she should explain why that is so.

2.  The Veteran must be provided written notice of the time, date, and location of the above examination, and the notice should also inform him of the consequences for failing to report to the examination.  See 38 C.F.R. § 3.655(b).  A copy of this notice letter must be associated with the claims file.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



